 Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.71 Filed 10/27/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DANNY SPENCER,

             Plaintiff,                             Hon. Janet T. Neff

v.                                                  Case No. 1:20-cv-540

FAMILY HEALTH CENTER,

            Defendant.
____________________________________/

                          REPORT AND RECOMMENDATION

      Plaintiff initiated this action against his former employer, Family Health Center

(FHC), alleging that he was subjected to unlawful discrimination and retaliation in

violation of federal and state law. Presently before the Court is Defendant’s Motion to

Dismiss.   (ECF No. 7).      Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned

recommends that Defendant’s motion be granted in part and denied in part.

                                   BACKGROUND

      The following allegations are contained in Plaintiff’s complaint. (ECF No. 1).

Plaintiff, an African-American man, was employed by FHC beginning July 31, 2017.

During his employment, Plaintiff “was treated differently and less advantageously than

similarly situated white and/or female employees in that he was subjected to more severe

and often unwarranted discipline.”     Specifically, Plaintiff’s work was “subjected to

heightened scrutiny not directed towards his white and/or female co-workers.” Plaintiff


                                          -1-
    Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.72 Filed 10/27/20 Page 2 of 8




was further “discriminated against due to his marital relationship status in that he was

harassed and had [h]is work scrutinized unfairly due to his being divorced from the

relative of an FHC official.” On February 13, 2019, Plaintiff met with Defendant’s CEO

“to complain about discrimination and harassment.”        On March 4, 2019, Plaintiff’s

employment with Defendant was terminated.

         Plaintiff alleges that FHC subjected him to unlawful retaliation as well as race

and gender discrimination in violation of Title VII of the Civil Rights Act of 1964 1 and

Michigan’s Elliott-Larsen Civil Rights Act (ELCRA). Defendant now moves to dismiss

Plaintiff’s complaint. Defendant argues that Plaintiff’s allegations fail to state a claim

on which relief may be granted. Defendant further argues that Plaintiff’s Title VII

claims are subject to dismissal because they were not timely filed.         Plaintiff has

responded to Defendant’s motion.

                                       ANALYSIS

I.       Timeliness

         A plaintiff must satisfy two prerequisites before bringing a Title VII action in

federal court. He must first file a charge of employment discrimination with the Equal

Employment Opportunity Commission (EEOC) and receive a right to sue letter from the

EEOC. See, e.g., White v. Northern Michigan Regional Hospital, 698 F.Supp.2d 950,




1 Plaintiff also asserts a retaliation claim under 42 U.S.C. § 1981. The elements of this
claim are identical to his Title VII retaliation claim. See Boxill v. O’Grady, 935 F.3d
510, 519-20 (6th Cir. 2019).

                                            -2-
Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.73 Filed 10/27/20 Page 3 of 8




957-58 (W.D. Mich. 2010).     He must then initiate his action in federal court within

ninety days of receiving a right-to-sue letter from the EEOC. See Lockhart v. Holiday

Inn Express Southwind, 531 Fed. Appx. 544, (6th Cir., July 29, 2013).

      Plaintiff filed a complaint with the EEOC and on March 12, 2020, the EEOC

issued to Plaintiff a right to sue letter. (ECF No. 7, PageID.42-43). A copy of this letter

was mailed to Plaintiff and Plaintiff’s counsel. Plaintiff initiated action in this Court on

June 15, 2020, 95 days later. Defendant argues that Plaintiff’s Title VII claims are

untimely and must be dismissed.

      The ninety-day window within which to timely file an action does not begin to run

until a plaintiff, or his counsel, receives the EEOC’s right-to-sue letter. See Rembisz v.

Lew, 830 F.3d 681, 682 (6th Cir. 2016).       In the absence of evidence demonstrating

otherwise, there exists a presumption that a recipient did not receive the EEOC’s right-

to-sue letter until five days after mailing. Ibid. In his complaint, Plaintiff alleges that

he initiated this action within ninety days of receiving the EEOC’s right to sue letter.

Defendant has presented no evidence demonstrating that Plaintiff, or his counsel,

received the EEOC’s right to sue letter prior to the fifth day after mailing.         Thus,

Defendant has failed to establish that Plaintiff’s Title VII claims were not timely filed.

Accordingly, the undersigned recommends this aspect of Defendant’s motion be denied.




                                            -3-
 Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.74 Filed 10/27/20 Page 4 of 8




II.    Failure to State a Claim
       A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme Court has

held, to avoid dismissal, a complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009).       This plausibility standard “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of

‘entitlement to relief.’ ” Id. As the Court further observed:

              Two working principles underlie our decision in Twombly.
              First, the tenet that a court must accept as true all of the
              allegations contained in a complaint is inapplicable to legal
              conclusions. Threadbare recitals of the elements of a cause of
              action, supported by mere conclusory statements, do not
              suffice . . . Rule 8 marks a notable and generous departure
              from the hyper-technical, code-pleading regime of a prior era,
              but it does not unlock the doors of discovery for a plaintiff
              armed with nothing more than conclusions. Second, only a
              complaint that states a plausible claim for relief survives a
              motion to dismiss . . . Determining whether a complaint states
              a plausible claim for relief will, as the Court of Appeals
              observed, be a context-specific task that requires the
              reviewing court to draw on its judicial experience and common
              sense. But where the well pleaded facts do not permit the court
              to infer more than the mere possibility of misconduct, the
              complaint has alleged – but it has not “show[n]” – “that the
              pleader is entitled to relief.”

                                              -4-
Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.75 Filed 10/27/20 Page 5 of 8




Id. at 678-79 (internal citations omitted).

      A.     Retaliation

      Plaintiff has asserted retaliation claims under both Title VII and ELCRA. Title

VII makes it unlawful for an employer to retaliate against an employee who has opposed

an unlawful employment practice. See Wasek v. Arrow Energy Services, Inc., 682 F.3d

463, 468-69 (6th Cir. 2012). The elements of such a claim are: (1) Plaintiff engaged in

protected activity; (2) Defendant knew Plaintiff was engaged in protected activity;

(3) Defendant took adverse action against Plaintiff; and (4) there exists a causal

connection between Plaintiff’s protected activity and the adverse employment action.

Ibid. The same analysis applies to Plaintiff’s ELCRA retaliation claim. Id. at 472.

      Plaintiff alleges that Defendant terminated his employment soon after he

“report[ed] and oppos[ed] discrimination in employment.” Specifically, Plaintiff alleges

that, on February 13, 2019, he “met with Defendant’s CEO to complain about

discrimination and harassment.”       Plaintiff next alleges that his employment was

terminated on March 4, 2019.        Plaintiff’s allegations are little more than a legal

conclusion. Plaintiff fails to describe the “discrimination and harassment” about which

he complained and, therefore, has failed to sufficiently allege that he was engaged in

protected conduct. Plaintiff has also failed to allege facts sufficient to establish that

there exists a causal connection between his complaints and his termination. See, e.g.,

Wasek, 682 F.3d at 471-72 (“we have repeatedly cautioned against inferring causation




                                              -5-
Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.76 Filed 10/27/20 Page 6 of 8




based on temporal proximity alone”). Accordingly, the undersigned recommends that

Plaintiff’s motion to dismiss be granted as to Plaintiff’s retaliation claims.

      B.     Racial and Gender Discrimination

      Plaintiff has asserted gender and racial discrimination claims under Title VII and

ELCRA.      To prevail on these claims under Title VII, Plaintiff demonstrate:

(1) membership in a protected class; (2) he was qualified for his position and performed

it satisfactorily; (3) despite his qualifications and performance, he suffered an adverse

employment action; and (4) he was replaced by a person outside the protected class or

was treated less favorably than a similarly situated person outside his protected class.

See Wingo v. Michigan Bell Telephone Co., 815 Fed. Appx. 43, 45 (6th Cir., June 11, 2020)

(analyzing racial discrimination claims); Redlin v. Grosse Pointe Public School System,

921 F.3d 599, 606 (6th Cir. 2019) (analyzing gender discrimination claims).           The

analysis applicable to Plaintiff’s racial and gender discrimination claims under ELCRA

is identical. See Wingo, 815 Fed. Appx. at 47; Redlin, 921 F.3d at 606-07.

      Plaintiff’s meager allegations fail to state a claim for racial or gender

discrimination. While Plaintiff asserts the conclusion that he was treated “differently

and less advantageously” than white and/or female employees, Plaintiff has failed to

allege facts, which, if proven, would entitle him to prevail on these claims. Accordingly,

the undersigned recommends that Plaintiff’s motion to dismiss be granted as to

Plaintiff’s racial and gender discrimination claims.




                                             -6-
 Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.77 Filed 10/27/20 Page 7 of 8




       C.     Plaintiff’s Request to Amend the Complaint

       Plaintiff argues that in the event the Court finds his compliant deficient, he should

be permitted an opportunity to amend his complaint.             The Court agrees.      See, e.g.,

Lucas v. Chalk, 785 Fed. Appx. 288, 292 (6th Cir., Aug. 19, 2019) (observing that “if it is

at all possible that the party . . . can . . . state a claim for relief, the court should dismiss

with leave to amend”). Accordingly, the undersigned recommends that, in the event the

Honorable Janet T. Neff adopts the recommendation to grant Defendant’s motion to

dismiss for failure to state a claim, Plaintiff be permitted 21 days to amend his complaint.

                                       CONCLUSION
       For the reasons articulated herein, the undersigned recommends that Defendant’s

Motion to Dismiss (ECF No. 7) be granted in part and denied in part. Specifically, the

undersigned recommends that Defendant’s motion that Plaintiff’s Title VII claims were

not timely filed be denied.      The undersigned further recommends that Defendant’s

motion that Plaintiff’s compliant be dismissed for failure to state a claim be granted, but

that Plaintiff be granted 21 days to amend his complaint.




                                               -7-
Case 1:20-cv-00540-JTN-PJG ECF No. 12, PageID.78 Filed 10/27/20 Page 8 of 8




      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                 Respectfully submitted,


Date: October 27, 2020                           /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                           -8-
